Case 1:20-cr-00377-DLC Document 23 Filed 10/08/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

ae ee ee Ee ee x
UNITED STATES OF AMERICA, : 20cr377 (DLC)
-—VO : ORDER
Defendant. : DOCUMENT
poe em xX ELECTRONICALLY FILED
DOC #: E
DENISE COTE, District Judge: pate FLED! 7/19] 202-9

 

 

 

 

 

The defendant is scheduled to be sentenced on October 23,
2020. In a letter dated October 7, 2020, defense counsel Harvey
Fishbien advised the Court of the defendant’s preference to be
present in court for sentencing. Additionally, Mr. Fishbien
requested that he be permitted to participate by telephone while
his associate, Jodi Morales, will appear in person.

Accordingly, it is hereby

ORDERED that sentencing shall proceed in Courtroom 18B, 500
Pearl Street on October 23 at 10 a.m.

IT IS FURTHER ORDERED that Mr. Fishbien is permitted to
participate by telephone. Counsel shall use the following dial-
in credentials for the telephone conference:

Dial-in: 888-363-4749
Access code: 4324948

IT IS FURTHER ORDERED that counsel shall use a landline if

one is available.

 
Case 1:20-cr-00377-DLC Document 23 Filed 10/08/20 Page 2 of 3

IT IS FURTHER ORDERED that in light of the ongoing COVID-19
pandemic, all individuals seeking entry to 500 Pearl Street must
complete a questionnaire and have their temperature taken before
being allowed entry into the courthouse. To gain entry to 500
Pearl Street, follow the instructions provided here:

https://nysd.uscourts.gov/sites/default/files/2020-

 

O7/SDNY%20Screening$20Instructions. pdf

 

IT IS FURTHER ORDERED that all individuals must practice
social distancing at all times in the courthouse. Individuals
also must wear face masks at all times in the courthouse unless
the Court authorizes their removal.

IT IS FURTHER ORDERED that by October 13, 2020 defense
counsel must advise the Court of how many spectators will attend
the sentencing. The parties must advise the Court by the same
date how many individuals will be seated at counsel's tables.
Special accommodations may need to be made if more than ten
spectators are expected to attend, or more than three

individuals are expected to be seated at each counsel’s table.

 

 
Case 1:20-cr-00377-DLC Document 23 Filed 10/08/20 Page 3 of 3

IT IS FURTHER ORDERED that members of the press and family
members who are not able to attend the in court sentencing of
the defendant may iisten to the sentencing proceeding through a

telephone link by calling 888-363-4749 and using access code

4324948.

Dated: New York, New York
October 8, 2020

Amita 1M.

DENISE COTE
United Stattes District Judge

 

 
